


EXHIBIT 10.18

 

AMENDED AND RESTATED

KNOLL, INC.

NON-EMPLOYEE DIRECTOR

COMPENSATION PLAN

(Effective January 1, 2012)

 

1.             Purpose.  This Amended and Restated Non-Employee Director
Compensation Plan (the “Plan”) is intended to promote the interests of
Knoll, Inc. (the “Company”) by providing an inducement in the form of fees to
certain qualified persons who are not employees of the Company (“Non-Employee
Directors”) to serve as members of the Company’s Board of Directors (the
“Board”).  In addition, the Plan also seeks to align the interests of these
Non-Employee Directors with the interests of the Company’s stockholders by
allowing all or a portion of these fees to be paid in shares of common stock of
the Company, par value $0.01 per share (the “Common Stock”), and providing for
an annual grant of Common Stock subject to certain restrictions (“Restricted
Shares”).

 

2.             Effective Date.  The Plan shall be effective as of October 1,
2007 (the “Effective Date”).

 

3.             Administration.  The Plan shall be administered by the Board. 
The Board shall, subject to the provisions of the Plan, have the power to
construe the Plan, to determine all questions hereunder, and to adopt and amend
such rules and regulations for the administration of the Plan as it may deem
desirable.  All decisions, determinations and interpretations of the Board shall
be final and binding.

 

4.             Eligibility.  Only Non-Employee Directors are eligible to
participate in the Plan.

 

5.             Fees Payable to Non-Employee Directors.  The following provisions
shall govern the payment to Non-Employee Directors of (i) annual fees,
(including fees payable to the Audit Committee Chairman) (“Annual Fees”) and
(ii) reimbursement of reasonable out-of-pocket expenses incurred by the
Non-Employee Directors in connection with the performance of their duties as
directors (“Expenses”).

 

(a)           Annual Fees.  Each person who is a Non-Employee Director shall be
entitled to receive without further action by the Board an Annual Fee equal to
$50,000 per calendar year (an “Annual Retainer”), as provided below.  In
addition, the chairman of the Audit Committee of the Board (the “Audit Committee
Chairman”) shall be entitled to receive a supplemental Annual Fee equal to
$10,000 per calendar year served in such capacity (the “Audit Chairman Fee”), as
provided below.  The Annual Retainer shall be paid in equal installments of
$12,500 in arrears on the last business day of each calendar quarter (each a
“Quarterly Payment Date”).  In addition, the Audit Chairman Fee shall be paid in
equal installments of $2,500 in arrears on each Quarterly Payment Date.

 

(i)            Payment of Annual Fees for Partial Quarters.  In the event a
Non-Employee Director serves on the Board for less than the entire quarter, the
quarterly portion of

 

--------------------------------------------------------------------------------


 

the Annual Retainer payable for such quarter shall be prorated based on the
number of days in such quarter for which such Non-Employee Director served on
the Board.  In the event a Non-Employee Director serves as the Audit Committee
Chairman for less than the entire quarter, the quarterly portion of the Audit
Chairman Fee payable for such quarter shall be prorated based on the number of
days in such quarter for which such Non-Employee Director served as the Audit
Committee Chairman.

 

(b)           Expense Reimbursements.  Each person who is a Non-Employee
Director shall also be entitled to receive reimbursement of Expenses.  Expense
reimbursements shall be payable in arrears on each Quarterly Payment Date for
the Expenses incurred prior to such date.  Reimbursement for Expenses shall be
subject to each Non-Employee Director’s submission of a request for
reimbursement and all appropriate receipts and/or other documentation required
by the Board at least five business days prior to the Quarterly Payment Date for
which payment is sought.  Unless otherwise determined by the Board,
reimbursement requests submitted late with respect to any Quarterly Payment Date
shall be payable on the next Quarterly Payment Date.

 

(c)           Method of Payment.  Except as elected pursuant to
Section 5(d) below, Annual Fees shall be payable in cash.  Reimbursement of
Expenses shall be payable in cash.

 

(d)           Election to Receive Shares of Common Stock in Lieu of Cash. 
Non-Employee Directors may elect to receive shares of Common Stock in lieu of
all or a portion of the cash payments for Annual Fees (a “Stock Election”).  Any
such election must be made by delivery of a Stock Election Form, a form of which
is attached hereto as Exhibit A, to the Company (attn: Chief Financial Officer)
during a window period under the Company’s Insider Trading Policy and prior to
the applicable Quarterly Payment Date with respect to which the election is to
take effect.  The number of shares of Common Stock issuable pursuant to a Stock
Election shall be equal to the value of the cash elected to be foregone in lieu
of Common Stock divided by the Fair Market Value (as defined below) of the
Common Stock on each respective Quarterly Payment Date.  Shares of Common Stock
issued in lieu of Annual Fees shall be fully vested and unrestricted shares of
Common Stock issued pursuant to any stockholder-approved equity plan maintained
by the Company, as determined by the Company’s Chief Executive Officer or any of
the Company’s other executive officers .  For purposes of the Plan, “Fair Market
Value” means, as of any date when the Common Stock is listed on one or more
national securities exchanges, the closing price of one share reported on the
principal national securities exchange on which such Common Stock is listed and
traded on the date of determination.  If the Common Stock is not listed on an
exchange, or representative quotes are not otherwise available, the Fair Market
Value shall mean the amount determined by the Board in good faith to be the fair
market value per share of Common Stock.

 

6.             Grant of Restricted Stock.

 

(a)           Annual Grant.  Each calendar year, on the third trading day after
the Company publicly announces its annual financial results for the prior year,
each Non-Employee Director shall automatically be granted, without any further
action by the Board, a number of Restricted Shares equal to $60,000 divided by
the Fair Market Value of one share of the Common Stock on the date of such
grant, rounded to the nearest full share (the “Annual Director Stock Grant”). 
The Restricted Shares shall be granted pursuant to any stockholder-approved
equity plan

 

2

--------------------------------------------------------------------------------


 

maintained by the Company, as determined by the Company’s Chief Executive
Officer or any of the Company’s other executive officers.  Except as
specifically set forth herein, the annual grant shall be subject to and governed
by the terms of the relevant Stock Incentive Plan; provided, however, that any
determinations with respect to such Restricted Shares shall be made by the
Board.  Except as provided in the Restricted Share Agreement evidencing each
Annual Director Stock Grant, the Restricted Shares subject to each Annual
Director Stock Grant shall become unrestricted and vest at the rate of 33.3% of
the shares granted (rounded down to the nearest full share) on the first
anniversary of the date of grant, an additional 33.3% of the shares granted
(rounded down to the nearest full share) on the second anniversary of the date
of grant, and the remaining shares granted on the third anniversary of the date
of grant; provided, however, that vesting of the Restricted Shares shall occur
only to the extent that the Non-Employee Director recipient remains a member of
the Board on the respective vesting date.  Each Annual Director Stock Grant
shall be made pursuant to an agreement substantially similar to, and shall be
subject to such other terms and conditions as set forth in, the Restricted Share
Agreement for the applicable Stock Incentive Plan from which the Annual Director
Stock Grant is made.

 

7.             Prohibition of Transfer and Assignment.  The right of a
Non-Employee Director to the payment of all or a portion of the fees payable or
to receive the Common Stock or Restricted Shares granted under this Plan may not
be assigned, transferred, pledged or encumbered, other than by will or the laws
of descent and distribution and any attempted assignment or transfer shall be
null and void.

 

8.             Governing Law.  The Plan shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflicts of law thereof.

 

9.             Termination and Amendment of Plan.  The Board may at any time
terminate the Plan or make such modification or amendment thereof as it deems
advisable.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

KNOLL, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

STOCK ELECTION FORM

 

Pursuant to the terms of the Knoll, Inc. Non-Employee Director Compensation Plan
(the “Plan”), I hereby elect to receive shares of Common Stock in lieu of Annual
Fees as follows.  Capitalized terms shall have the meaning set forth in the
Plan.

 

Stock Election in Lieu of Annual Fees

 

I hereby elect to forego $               on a quarterly basis or       % of the
Annual Fees due to me on each Quarterly Payment Date and instead receive shares
of Common Stock rounded to the nearest full share having an equivalent value.

 

I UNDERSTAND THAT THIS ELECTION SHALL REMAIN IN EFFECT FOR EACH QUARTERLY
PAYMENT DATE UNTIL A SUBSEQUENT ELECTION IS FILED WITH THE COMPANY NULLIFYING OR
MODIFYING THIS ELECTION.

 

I UNDERSTAND THAT THE SHARES OF COMMON STOCK ISSUED TO ME IN LIEU OF CASH FOR MY
ANNUAL FEES WILL BE UNRESTRICTED FOR U.S. FEDERAL TAX PURPOSES AND AS SUCH WILL
CONSTITUTE INCOME TO ME IN THE YEAR OF GRANT.

 

 

 

 

Non-Employee Director

 

 

--------------------------------------------------------------------------------
